Citation Nr: 1628688	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to October 1968.  He was awarded, in part, the Purple Heart Medal and Combat Infantryman's Badge (CIB). 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO, in part, denied service connection for tinnitus.  The Veteran appealed the RO's adverse determination to the Board. 

In December 2011, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

In March 2014, the Board, in part, remanded the matter on appeal to the RO for additional development; specifically, to obtain an addendum opinion from the February 2011 VA audiologist.  The February 2011 VA audiologist provided an addendum opinion in May 2014.  A copy of the May 2014 addendum opinion has been associated with the Veteran's electronic record.  Thus, the requested development has been completed and the matter has returned to the Board for further appellate consideration. 

The Board notes that after issuance of a September 2014 supplemental statement of the case, wherein the RO addressed the issue on appeal, additional VA examination reports and private treatment records, prepared by Highland Hospital and Dr. R., were associated with the Veteran's electronic record.  As these records reflect treatment for unrelated disorders, they are not pertinent to the issue on appeal and a remand to have the RO initially address this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2015).



FINDING OF FACT

The Veteran's current tinnitus began during active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1131, 1137, 1154(a), 5103, 5013A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

 At the outset, the Board finds that because its decision to award service connection for tinnitus in the decision below is a complete grant of the benefit sought, a discussion of VA's duties to notify and assist is not necessary.

II. Merits Analysis

The Veteran seeks service connection for tinnitus.  After a brief discussion of the general laws and regulations pertaining to service connection, the Board will analyze the claim. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As organic diseases of the nervous system, to include tinnitus, are chronic diseases, this presumption is for application with respect to his claim for service connection for tinnitus.  Id. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As will be explained in more detail below, the Veteran is able to state that he has tinnitus.  Thus, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  Id.   

Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

The Veteran seeks service connection for tinnitus.  He maintains that his current tinnitus is the result of his combat service and exposure to firearms and explosions, to include the explosion of a 155 Howitzer at close range.  (See February 2011 VA Audiological examination report at page (pg.) 2).  He contends that while he experienced some post-service occupational noise exposure from having worked in a factory for 17 years, he was issued earplugs for hearing protection.  (Transcript (T.) at pg. 6 and February 2011 VA examination report at pg. 2).  He contends that during his self-employment cleaning floors, he has not experienced any noise exposure.  (See VA Forms 21-4138, Statement in Support of Claims, dated and signed by the Veteran in February 2010 and January 2011, and February 2011 VA Audiological examination report at pg. 2). 

The Board will resolve reasonable doubt in the Veteran's favor and award service connection for tinnitus.  

With regard to Shedden element number one (1), evidence of a current disability, the Board notes that the post-service evidence of record contains subjective complaints as well as diagnoses of tinnitus.  (See T. at pg. 13; February 2011 VA Audiological examination report; and, May and August 2014 VA opinions).  Notwithstanding the foregoing, the Board notes that tinnitus is "subjective;" its existence is generally determined by whether the veteran claims to experience it.  Tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  To that end, the Board has no reason to doubt that the Veteran currently experiences ringing in the ears.  Based on all of the above, the Board finds that a current tinnitus disability exists, and Shedden element (1) is satisfied.

Regarding Shedden element number two (2), evidence of in-service disease or injury, the Veteran was awarded the Purple Heart Medal and CIB due to his combat service.  Thus, his exposure to acoustic trauma during combat is, therefore, presumed and Shedden element number two (2) has been met.  38 U.S.C.A. § 1154(a).  

Thus, the crux of the claim hinges on Shedden element number three (3), nexus to military service.  

Evidence against the claim includes VA opinions, dated in June 2009, February 2011, May 2014, and August 2014.

At the close of June 2009 and February 2011 VA audiological examinations, the audiologists opined that it was not at least as likely as not that the Veteran's tinnitus was related to military noise exposure.  In rendering their respective opinions, the audiologists noted that there was no evidence in the Veteran's service treatment records of tinnitus, notably at service discharge; that had not sought treatment for tinnitus until 2009, 41 years post-service; and that he did not know when his tinnitus had begun.  (See June 2009 and February 2011 VA audiological examination reports).  

In its March 2014 remand, the Board noted that during the February 2011 VA examination, as well in testimony before the undersigned in December 2011, the Veteran had stated that his tinnitus had begun during military service.  (See Board's March 2014 remand).  In the body of the March 2014 remand, the Board concluded that the February 2011 VA audiologist had essentially concluded that because there was no evidence of tinnitus during service or for many years thereafter, the Veteran's currently diagnosed tinnitus was not related to his conceded noise exposure in service. The Board then noted that service connection was possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2015).  Furthermore, according to the Board, the Veteran had reported on more than one occasion, including during the February 2011 examination, that he had first experienced tinnitus during military service.  

Therefore, in light of the Veteran's competent and credible reports of having had tinnitus since military service during the February 2011 VA examination and December 2011 hearing before the undersigned and the February 2011 VA audiologist's absence of an opinion as to whether the tinnitus identified after service was related to a disease or injury in service, the Board remanded the claim to have the February 2011 VA audiologist provide an addendum opinion as to the etiology of the Veteran's tinnitus, to include its relationship to his presumed in-service noise exposure.  The Board advised the February 2011 VA audiologist that the Veteran was competent to report in-service injuries and symptoms and that his report of history must be considered in formulating any opinions.  In addition, the VA audiologist was informed that service connection may be established for a disability first shown after service, if there was a sound etiological basis for relating it thereto.  (See March 2014 Board remand at pg. 6).  

The February 2011 VA audiologist provided an addendum opinion in May 2014 with the same conclusions and reasoning as her February 2011 opinion.  (See May 2014 VA opinion).  Thus, the reasons that the Board found the February 2011 opinion to have been inadequate to adjudicate the claim for service connection for tinnitus are similarly applied to the May 2014 opinion. 

Other evidence against the claim includes an August 2014 VA audiologist's opinion.  After a review of the entire record, to include the above-referenced May 2014 VA opinion and the Veteran's contention that his tinnitus had its onset during service in 1968, the August 2014 VA audiologist opined that it was not at least as likely as not that the Veteran's tinnitus was related to military noise exposure.  The VA audiologist provided the following reasons for this conclusion:  (i) there were no complaints of tinnitus in the Veteran's military treatment records, to include at separation, despite the Veteran having been evaluated for various other complaints; (ii) that he had answered "NO" to hearing problems and ear trouble and described his present health as "GOOD" at service discharge; (iii) that his initial application for VA compensation in 1976 did not include any complaints of tinnitus; (iv) that the initial documented complaint of tinnitus was in 2006, approximately 38 years after military separation; and, (v) that the Veteran had a significant history of occupational noise exposure having worked at Kodak for 17 years, and from having owned a flooring company since 1985.  (See August 2014 VA audiologist's opinion).  

The Board finds the August 2014 VA examiner's opinion to be of diminished probative value in evaluating the claim for service connection for tinnitus because it was based, in part, on the Veteran having had a significant history of post-service occupational noise exposure.  The Veteran, however, has consistently maintained, in written statements and in competent and credibly testimony before the undersigned, that while he experienced some post-service occupational noise exposure from having worked in a factory for 17 years, he had been issued earplugs for hearing protection.  (T. at pg. 6 and February 2011 VA examination report at pg. 2).  He has also steadfastly maintained that during his self-employment cleaning floors, he had not experienced any noise exposure.  (See VA Forms 21-4138, Statement in Support of Claims, dated and signed by the Veteran in February 2010 and January 2011, and February 2011 VA Audiological examination report at pg. 2).  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for tinnitus is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


